         Case
          Case1:20-cr-00612-RMB
               1:20-cr-00612-RMB Document
                                  Document26-3
                                           29 Filed
                                               Filed12/23/20
                                                     11/17/20 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                   ORDER
                v.
                                                              20 Cr. 612 (RMB)
 EVAN PENA,

                       Defendant.



        WHEREAS, on November 13, 2020, with the defendant’s consent, his guilty plea

allocution was made before a United States Magistrate Judge;

        WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted. Sentencing

is scheduled for Monday, March 8, 2021 at 9:00 AM.


Dated: New York, New York
    December 23, 2020


                                             ________________________________________
                                             THE HONORABLE RICHARD M. BERMAN
                                             UNITED STATES DISTRICT JUDGE
